Citation Nr: 0010181	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  93-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to an increased evaluation for lumbosacral 
sprain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Mario S. Ninfo, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from January 1942 to 
January 1946.

This appeal arises from a September 1990, Department of 
Veterans Affairs (VARO), Columbia, South Carolina rating 
decision, which, in pertinent part, denied the appellant 
entitlement to an increased rating for his service-connected 
lumbosacral sprain, evaluated as 20 percent disabling; and 
from a February 1992 rating decision which denied entitlement 
to service connection for a neck disability.


FINDINGS OF FACT

1.  The appellant served on active duty from January 1942 to 
January 1946.

2.  The appellant has not submitted evidence of a nexus 
between cervical spine disability and service.

3.  The appellant's lumbosacral sprain is manifested 
principally by pain on palpation of the lumbar spine with some 
bony abnormalities of the vertebral bodies, but with full 
active range of motion.

4.  The appellant's lumbosacral sprain does not more nearly 
result in severe limitation of motion, or severe lumbosacral 
manifestations with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of joint space, pronounced 
intervertebral disc syndrome, or abnormal mobility on forced 
motion.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
residuals of a neck injury.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  Current manifestations of the appellant's service-
connected lumbosacral sprain are no more than 20 percent 
disabling.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5292, 5295 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

1.  Entitlement to service connection for residuals of a neck 
injury.

The appellant is seeking service connection for residuals of a 
neck injury.  Under pertinent law and VA regulations, service 
connection may be granted if a neck disability was incurred or 
aggravated during service, or as a result of service, or if 
arthritis of the cervical spine manifested to a compensable 
degree within one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.309 (1999).  It is not 
necessary to have a diagnosis of a particular disability 
during service, but it is necessary to have manifestations 
sufficient to establish that a disability was present.  
38 C.F.R. § 3.303(d) (1999).

It is noted that since the issuance of the Board's 1995 
Remand order, there have been various pertinent court 
decisions and precedent opinions that directly affect the 
disposition of the appellant's claim.  In this regard, it is 
noted that in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Therefore, the initial question to be answered regarding the 
issue on appeal is whether the appellant has presented 
evidence of a well grounded claim; that is, a claim which is 
plausible.  If he has not presented a well grounded claim, his 
appeal must fail and there is no duty to assist him further in 
the development of his claim because such additional 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  
Although the claim need not be conclusive, it must be 
accompanied by supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

Service medical records are entirely negative for any 
complaints or findings referable to a neck/cervical spine 
injury or disability.  These records show that the appellant 
was hospitalized from June 12 to June 27, 1945 for evaluation 
and treatment of low back pain.  The separation examination 
in January 1946 states that defects consisted of low back 
pain.  In January 1946, the appellant was granted service 
connection for low back disability.

Post service medical records, including the report of VA 
examination in December 1947, are likewise negative for any 
complaints or findings referable to the cervical spine until 
August 1987.  An October 1982 VA treatment entry merely 
indicated that his neck was supple with full range of motion.

An August 1987 letter from Paul F. Jurgensen, M.D., F.A.C.P., 
indicates that he had been treating the appellant for 15 
years for various complaints including lumbosacral back pain 
due to lumbosacral arthritis.  Records of this treatment 
include an August 1987 Report of Roentgenographic Examination 
of the appellant's cervical spine that showed extensive 
chronic degenerative disc disease which narrowed all 
interspaces below C3.  The impression was of extensive 
chronic degenerative disc disease involving a major portion 
of the cervical spine. 

In a June 1988 statement, Dr. Jurgensen also indicated that 
he was following the appellant for severe cervical arthritis.

August 1988 x-rays from Memorial Medical Center revealed 
anterior posterior osteophytes, and it was indicated that C3-
4 was probably fused.  Lateral projection was difficult to 
interpret because of the extensive osteoarthritic disease and 
change of normal architecture.  The impression was of severe 
diffuse cervical osteoarthritic changes. 

A VA orthopedic examination was conducted in September 1988.  
The appellant reported a history of chronic low back pain.  
He denied any specific injury, and claimed that he had been 
told by many doctors that he had arthritis from his lower 
back to his neck.  The impression was of neuromuscular low 
back and cervical spine pain.  A neurological examination was 
also conducted.  The appellant claimed that he had low back 
pain and "recently the pain has started to radiate up is 
[sic] back into his neck and causing him symptoms of a 
tension headache."  The impression was of probable 
degenerative joint disease in the L-S and cervical spine, and 
severe tension headaches secondary to above.

A September 1988 Report of Radiologic Examination from 
Memorial Medical Center, Inc., revealed extensive cervical 
spondylosis with osteophyte formation at multiple levels and 
moderate encroachment on the neural foramen; anterior 
osteophyte formation at multiple levels of the cervical spine 
with moderate encroachment on the neural foramen, and large 
anterior defect at C4-5 presumably large right sided 
osteophyte noted on plain radiographs and decreased root 
sleeve filling at a number of levels.  

A January 1990 letter from Dr. Jurgensen indicated that the 
appellant had been under his care since 1975 and that he 
suffered from severe lumbosacral arthritis and arthritis of 
the neck.

A January 1990 VA treatment entry reported that the appellant 
was seen for complaints of chronic neck pain from cervical 
spondylosis.  A history of neck pain and low back pain since 
a fall in service was provided.  X-rays of his cervical spine 
showed chronic degenerative changes with posterior bony ridge 
encroachment on neural foramina.  The impression was of 
degenerative joint disease and cervical myelopathy known.  In 
September 1990 he was referred from neurology for chronic 
headaches.  He had cervical spondylosis and degenerative 
joint disease, and continued to be followed. 

In September 1991, Barry F. Jeffries, M.D. of Atlanta 
Magnetic Imaging- South indicated that the appellant 
complained of headaches and pain in his neck.  The appellant 
reported as history that he had fallen during the war and had 
had pain ever since.  The impression was of diffuse changes 
of cervical spondylosis at C2-3, C4-5, C5-6 and C6-7.  Mild 
anterior cord flattening was identified at C4-5 and possibly 
at C5-6.  Uncovertebral joint hypertrophy with bony stenosis 
of the neural foramina bilaterally at C4-5, C5-6 and C6-7, 
posterior disc herniation at T2-3 with mild anterior cord 
flattening, and a large right anterior osteophyte at the C5-6 
level were noted.  There was also a congenital blocked 
vertebra at C3-4.

In December 1991, R.J. Schiess, M.D. reported that the 
appellant underwent extensive cervical laminectomy of C2 
through C7.  He indicated that "[h]is initial studies showed 
compression of the C5 and C6 vertebral bodies consistent with 
the fall of that occurred while he was in the military with 
WWII.  It is my impression that he suffered a C5 and C6 
compression fracture at that time and has concomitantly 
undergone pain and discomfort since then."  

At his July 1992 hearing on appeal the appellant testified 
that he injured his neck during service in June 1945 when he 
fell while stringing wire.  He claimed that he was 
hospitalized for his neck condition for approximately 6 days 
and that his neck has continued to hurt since the fall in 
service.

Treatment records, dated from October 1991 to May 1995, from 
Dr. Schiess were submitted.  A cervical spine series in 
October 1991 revealed an impression of:
status post extensive decompressive surgery from the C2 
through C7 levels in the past for numerous degenerative 
osteophytes and changes throughout the cervical spine.  There 
did not appear to be any significant major disruption in the 
alignment of the vertebral bodies.  Persistent pain given the 
marked distortion of the neck would require an MR or CT scan 
to further investigate for possible neural trauma.  

A summary from Georgia Baptist Medical Center for a period of 
admission in October 1991, while the appellant was under the 
care of Dr. Scheiss, indicated that he received C2 through C7 
laminectomy with decompression of the spinal cord.  A history 
of "decades" of severe and progressive neck pain was 
provided. 

A VA examination was conducted in August 1995.  The appellant 
again reported a history of a fall during service with injury 
to his upper thoracic and lower cervical spine.  He claimed 
that he thought bones were broken, but had not been told so 
at that time.  He reported cervical pain since service with 
surgery in 1991.  The impression was status, following 
probable cervical spine and upper thoracic spine injuries.  
X-rays revealed evidence of decompression laminectomy with 
spinectomy from C3-C7, a type I Klippel Feil deformity 
affecting C3-C4, and variable degrees of degenerative disease 
of the spine having spondylosis deformans presenting as 
variable sized hypertrophic marginal osteophytes, as well as 
chronic degeneration of the cervical disc at C4-C5-C6-C7 and 
slight or borderline posterior subluxation of C5 over C6 and 
C6 over C7. 

The appellant again reported complaints of low back and neck 
pain following an accident during service at the time of his 
VA examination in June 1999.  The examiner opined that "I 
have identified all back disorders, and it is apparent that 
the neck and back disorder is most likely related to the 
service connected lumbosacral strain and compression 
fracture, and cervical compression fracture." 

Analysis

Before addressing the merits of a claim, the Board must first 
decide whether that claim is well grounded.  There is no 
dispute in this case as to the existence of chronic cervical 
spine disability.  The medical record beginning in 1987 shows 
cervical disc disease.  Therefore, one of the elements 
necessary to well ground the claim is present.  However, the 
Board does not find that there has been presented the 
requisite evidence linking this chronic cervical spine 
disability to service.

In this regard, the appellant has asserted that there is a 
link between in- service injury and current disability in 
statements and testimony.  However, his assertions are 
insufficient to satisfy the nexus requirement because they are 
the opinions of a layperson with no medical training or 
expertise.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992) (holding that the Board is not required to entertain 
unsupported lay speculation on issues of medical etiology).  

The Board is also aware that the record contains a number of 
medical opinions purporting to link the cervical spine 
disability to service.  However, in each case, the opinion was 
predicated upon an erroneous or inaccurate factual premise.  
Namely, that the appellant sustained a compression fracture or 
other traumatic injury of the cervical spine in service.  Not 
only do his service medical records reflect no such injury, 
but, during the time period in which he alleges that he was 
hospitalized for treatment of this injury, the service medical 
records show, instead, that he was actually hospitalized for 
treatment of low back injury.  During this period of 
hospitalization as well as when he was examined for separation 
from service and when he underwent VA examination about a year 
later, there were no complaints or findings consistent with 
the alleged in- service injury to the cervical spine.

The Court has held that a medical opinion "based upon an 
inaccurate factual premise has no probative value."  Reonal 
v. Brown, 5 Vet.App. 458, 460-1 (1993).  See also Elkins v. 
Brown, 5 Vet.App. 474, 478 (1993) and Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  In this case, the Board finds that 
the appellant did not sustain any injury to the cervical spine 
in service.  This being the case, medical opinions based on 
the existence of such injury have no probative weight, and 
cannot well ground this claim.  Further, because a cervical 
spine condition was not noted in service, the appellant cannot 
avail himself of 38 C.F.R. § 3.303(b) to establish the nexus.  
Since one of the Caluza elements is not present, the claim is 
denied as not well grounded.  Epps, 126 F.3d at 1467-68.

The Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the claim.  As such, 
there is no further duty on the part of VA under 38 U.S.C.A. 
§ 5103(a)(West 1991) to notify the veteran of the evidence 
required to complete his application for service connection 
for a neck/cervical spine disability.  McKnight, 131 F.3d at 
1484-85; Robinette, 8 Vet.App. at 77-78.  

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statement of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has 
residuals of a neck injury that was incurred during service.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.

INCREASED RATING

2.  Entitlement to an increased evaluation for lumbosacral 
sprain, currently evaluated as 20 percent disabling.

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim has been adequately developed for appellate 
review purposes by VARO, and that the Board may therefore 
proceed to disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

A 20 percent disability rating is warranted for moderate 
limitation of motion of the lumbosacral spine, and a 40 
percent disability rating is warranted for severe limitation 
of motion.  38 C.F.R. § 4.72 Diagnostic Code 5292 (1999).  The 
schedular criteria for lumbosacral strain call for a 20 
percent disability rating for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, and a 40 percent 
disability rating for severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.72 Diagnostic Code 5295 (1999).  These are the 
highest available ratings under Diagnostic Codes 5292 and 
5295.

Terms such as "moderate" and "severe" are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful 
motion is an important factor of disability from arthritis 
[and] actually painful joints are entitled to at least the 
minimum compensable rating for the joint.

The appellant was granted entitlement to service connection 
for low back disability in a January 1946 rating decision, 
evaluated as 10 percent disabling.  The Board granted the 
appellant a 20 percent rating for lumbosacral sprain in 
November 1986 and denied entitlement to a rating greater than 
20 percent in August 1989.

A VA examination for housebound status was conducted in July 
1990.  The examiner noted that the appellant had a long 
history of neck and low back pain, and had been treated with 
a TEN's unit applied to the back area.  He had limited 
flexibility of his neck and lumbar vertebrae.  The examiner 
diagnosed, among other disabilities, degenerative arthritis 
of the axial skeleton.  

VA treatment records indicate that the appellant was followed 
for multiple chronic medical problems including chronic low 
back pain assessed as degenerative joint disease requiring 
chronic analgesics in May 1990.  February 1991 entries 
reported that the appellant had decreased range of motion 
secondary to 4+ spasm and guarding.  The impression was of 
degenerative spine disease in the neck and lumbar spine.  In 
February 1991 the appellant presented with low back and neck 
pain.  He claimed that the pain radiated to his left lower 
extremity and increased with walking.  A September 1991 entry 
reported that the appellant had been seen in the pain clinic.  
Plain films of the cervical and lumbar spine showed severe 
degenerative disease with Grade II spondylolisthesis of L5-
S1.   September 1992 and November 1992 entries reported that 
the appellant complained of low back pain.

A December 1991 statement from Dr. Schiess states that he 
hoped to treat the appellant's lumbar spinal stenosis with 
NSAID's and Williams Flexion exercises.  He noted that the 
appellant was able to get around at the present time but had 
little motion of his neck and back.  He noted that, in 
addition to the 30 percent disability rating of the neck, he 
had a 20 percent impairment of his low back.  Treatment 
records from Dr. Schiess indicate that the appellant was 
followed for his cervical spine complaints.  In March 1992, 
the appellant was reportedly doing well post surgery on his 
cervical spine but was having low back difficulties.  It was 
noted that "[a]s long as his neck is doing well, his low 
back does not seem to be bothersome."  Dr. Scheiss indicated 
that he had advised the appellant to be as conservative as 
possible concerning treatment for his low back.

At his July 1992 hearing on appeal, the appellant testified 
regarding his low back symptoms.  He claimed that he had been 
advised by his doctors not to perform any manual labor.  He 
indicated that he could not bend further than 10 degrees and 
that his back ached all of the time.  He reported that the 
pain started in his head and went through his neck into his 
back.

A VA examination was conducted in August 1995.  The appellant 
reported symptoms referable to his cervical spine, but stated 
that he has never had any major problem with the lumbar 
spine.  The examiner observed that the appellant arose slowly 
from the chair and walked with a halting gait using a single 
Canadian crutch in his right hand.  There were no findings 
referable to the lumbosacral spine.  X-rays of the lumbar 
spine revealed spondylolysis of L5 and associated at least 
Grade I (1 cm.) anterolisthesis of L5 over S1; degeneration 
of disc at L5-S1; osteopenia without acute compression 
fracture of the vertebra; and variable sized anterior or 
lateral hypertrophic marginal osteophytes were noted in the 
lumbar vertebrae having a large bridging osteophyte left 
laterally between L1-L2.

A VA examination was conducted in June 1999 in response to 
the Board's June 1995 Remand.  The appellant reported 
complaints of pain confined to his back and neck.  He denied 
present medications.  Active range of motion of the lower 
extremities was within normal limits in all joints.  
Sensation was intact to pin prick and light touch over the 
lower extremity dermatomes.  Muscle strength of the lower 
extremities was 4-5/5 in all joints.  Deep tendon reflexes 
were present and equal.  Straight leg raising was negative 
bilaterally.  There was moderately severe pain on palpation 
of the lumbosacral spine from approximately L1 through S1.  
There was no evidence of any muscle spasm or fasciculation of 
the lumbosacral paraspinal muscles, and there appeared to be 
some bony abnormalities of the vertebral bodies in the 
lumbosacral spine.  

Active range of motion of the lumbosacral spine was within 
normal limits in all planes.  The examiner assessed that the 
appellant had neck and low back pain with the focal findings 
of severe pain on palpation of the cervical and lumbosacral 
spine, some bony abnormalities palpable in the vertebral 
bodies of the cervical and lumbosacral spine, decreased 
active range of motion of the cervical spine, and the use of 
a straight cane as an assistive device. 

The Board has carefully reviewed the pertinent medical 
evidence, and notes that in assigning an appropriate rating, 
the policy against "pyramiding" of disability awards 
enumerated by 38 C.F.R. § 4.14 must be considered.  In other 
words, while several diagnostic codes may apply in the instant 
case, "the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet.App. 203, 206 (1993).  

The current clinical evidence shows that the appellant's 
lumbosacral sprain is manifested principally by pain on 
palpation of the lumbosacral spine with some bony 
abnormalities of the vertebral bodies.  However, he has full 
active range of motion.  There is no evidence of muscle spasm 
or fasciculation of the lumbosacral paraspinal muscles.  
Straight leg rasing is negative.  In view of this evidence, 
the Board finds that the appellant does not currently have 
more than moderate limitation of motion of the lumbar spine.  
He also does not have muscle spasm on extreme forward bending 
and loss of lateral spine motion or severe lumbosacral strain 
with listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion or abnormal mobility 
on forced motion.  Accordingly, there is no basis for a rating 
greater than the currently assigned 20 percent.  38 C.F.R. 
§ 4.71a Diagnostic Code 5295 (1999).

In so concluding, the Board has considered whether factors 
addressed at 38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the 
grant of a higher evaluation.  See DeLuca v. Brown, 8 Vet.App. 
202, 205-207 (1995).  However, the recent VA examination and 
clinical evidence does not reflect that fatigability, 
weakness, incoordination, or disuse atrophy are currently 
associated with the service-connected disability.


ORDER

Having found the claim for entitlement to service connection 
for residuals of a neck injury not well grounded, the claim 
is denied.

An increased rating for service-connected lumbosacral sprain 
is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

- 9 -


- 2 -


